UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52315 AtheroNova Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1915083 (I.R.S. Employer Identification No.) 2301 Dupont Drive, Suite 525, Irvine, CA 92612 (Address of principal executive offices and zip code) (949) 476-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of November 6, 2013 there were 41,584,020 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2013 and 2012, and for the period from December 13, 2006 (Inception) through September 30, 2013 4 Condensed Consolidated Statements of Stockholders’Equity (Deficiency) (Unaudited) for the period from December 31, 2012 through September 30, 2013 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended September 30, 2013 and 2012, and for the period from December 13, 2006 (Inception) through September 30, 2013 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 2 Part I – Financial Information Item 1. Financial Statements ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, December 31, (unaudited) Assets Current Assets Cash $ $ Other Current Assets Total Current Assets Equipment, net Deposits and other assets Total Assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current Liabilities: Accounts payable and accrued expenses $ $ Current portion of 2.5% Senior convertible notes, net of discount of $64,095 - Interest payable Total Current Liabilities 2.5% Senior secured convertible notes, net of current portion Discount on convertible notes ) ) 2.5% Senior secured convertible notes, net of discount Stockholders’ Equity (Deficiency): Preferred stock $0.0001 par value, 10,000,000 shares authorized, none outstanding at September 30, 2013 and December 31, 2012 - - Common stock $0.0001 par value, 100,000,000 shares authorized, 41,584,020 and 37,223,640 outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficiency) ) Total Liabilities and Stockholders’ Equity (Deficiency) $ $ See accompanying notes to condensed consolidated financial statements. 3 ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the three and nine month periods ended September 30, 2013 and 2012, and for the period from December 13, 2006 (Inception) through September 30, 2013 Three months ended September 30, Nine months ended September 30, Cumulative From Inception Revenue, net $ - $ - $ - $ - $ - Operating expenses: Research and development Research and development-related party - - - General and administrative expenses Impairment charge-intellectual property - Total operating expenses Loss from operations ) Other income (expenses): Other income (expense) Merger-related expenses - ) Cancellation of related-party debt - Interest expense ) Private placement costs - ) Cost to induce conversion of 12% notes - ) Gain on conversion of debt - - - Gain (loss) on change in fair value of derivative liabilities - - - ) Net income (loss) before income taxes ) Provision for income taxes - - Net income (loss) $ ) $ ) $ ) $ ) Basic income (loss) per share $ ) $ ) $ ) $ Diluted income (loss) per share $ ) $ ) $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 4 ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Statements of Stockholders’ Equity (Deficiency) For the period from December 31, 2012 through September 30, 2013 (unaudited) Description Common S tock Shares Common S tock Amount Additional P aid-in Capital Deficit Accumulated During Development Stage Total Stockholders’ Equity (Deficiency) Balance – December 31, 2012 $ $ $ ) $ Common stock issued upon exercise of warrants at $0.223 per share 86 - Issuance of common stock for cash at $0.65 per share 80 Issuance of common stock for cash at $0.97 per share 12 - Fair value of vested options and warrants - - - Fair value of shares transferred or sold to employees and directors by controlling stockholder - - - Fair value of common stock issued upon conversion of notes payable 58 - Fair value of common stock issued for services - Fair value of stock issued to settle accounts payable - - Net loss - - - ) ) Balance – September 30, 2013 $ $ $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the nine month periods ended September 30, 2013 and 2012, and for the period from December 13, 2006 (Inception) through September 30, 2013 Nine months ended September 30, Cumulative From Inception Operating Activities: Net income (loss) $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Loss on settlement of payables and accrued interest Amortization of debt discount Depreciation Fair value of vested options and warrants Fair value of common stock issued for services - Fair value of shares transferred or sold to employees, directors and vendors by controlling stockholder Impairment charge-intellectual property - - Cost of private placement - - Cost to induce conversion of 12% notes - - Gain on conversion of debt - ) ) Change in fair value of derivative liabilities - ) Cancellation of debt - - ) Changes in operating assets and liabilities: Other assets ) ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) ) Investing Activities Purchase of equipment ) ) ) Investment in intellectual property - - ) Cash received from reverse merger - - Net cash used in investing activities ) ) ) Financing Activities Proceeds from issuance of common stock - Proceeds from convertible notes-short term - Repayment of convertible notes-short term - - ) Proceeds from sale of 2.5% senior secured convertible notes, net - Net cash provided by financing activities Net change in cash ) ) Cash - beginning balance - Cash - ending balance $ $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ $ Cash paid for interest expense $ - $ - $ Supplemental disclosure of non-cash investing and financing transactions: Stockholder notes issued in exchange for intellectual property $ - $ - $ Conversion of convertible notes and interest payable to common stock $ $ $ Derivative liability created on issuance of convertible notes and warrants created $ - $ - $ Reclass of accounts payable to related party notes $ - $ - $ Common stock issued to settle accounts payable $ $ $ Derivative liability extinguished upon modification of 2.5% convertible notes $ - $ $ Fair value of warrants and beneficial conversion feature associated with issued convertible notes $ - $ $ Discount on short term notes payable $ - $ $ See accompanying notes to condensed consolidated financial statements. 6 ATHERONOVA INC. (A Development Stage Company) Notes to Condensed Consolidated Financial Statements Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) The accompanying condensed consolidated financial statements of AtheroNova Inc. and subsidiary (“AtheroNova,” “we,” “us, “our” and “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, the unaudited condensed consolidated financial statements do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting of only normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending December 31, 2013 or for any other interim period. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements as of and for the year ended December 31, 2012, which are included in the Company’s Report on Form 10-K for such year filed on April 1, 2013. The condensed consolidated balance sheet as of December 31, 2012 has been derived from the audited financial statements included in the Form 10-K for that year. 1. ORGANIZATION AND BUSINESS Z&Z Medical Holdings, Inc. (“Z&Z Nevada”) was incorporated under the laws of the State of Nevada on December 13, 2006 (Inception). On November 30, 2009, a separate corporation named Z&Z Medical Holdings, Inc. (“Z&Z Delaware”) was incorporated under the laws of the State of Delaware and on March 3, 2010, Z&Z Nevada was merged into Z&Z Delaware. On May 13, 2010, pursuant to an Agreement and Plan of Merger dated March 26, 2010, our subsidiary, Z&Z Merger Corporation, merged with and into Z&Z Delaware and the surviving subsidiary corporation changed its name to AtheroNova Operations, Inc. (“AtheroNova Operations”). As a result of the merger, AtheroNova is now engaged, through AtheroNova Operations, in development of pharmaceutical preparations and pharmaceutical intellectual property. The Company will continue to be a development stage company for the foreseeable future. These condensed consolidated financial statements reflect the historical results of AtheroNova Operations prior to the merger and that of the combined company following the merger, and do not include the historical financial results of AtheroNova prior to the completion of the merger. Common stock and the corresponding capital amounts of the Company pre-merger have been retroactively restated as capital stock shares reflecting the exchange ratio in the merger and subsequent 1-for-200 reverse stock split effected on June 23, 2010. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Company’s condensed consolidated financial statements. Such financial statements and accompanying notes are the representation of the Company’s management, who is responsible for their integrity and objectivity. Use of Estimates In preparing these condensed consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the condensed consolidated financial statements and the reported amount of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates and assumptions included in the Company’s condensed consolidated financial statements relate to the valuation of long-lived assets, accrued other liabilities, and valuation assumptions related to share-based payments and derivative liability. 7 Going Concern The accompanying condensed consolidated financial statements have been prepared under the assumption that the Company will continue as a going concern. Such assumption contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company is in the development stage and has not generated any revenues from operations to date, and does not expect to do so in the foreseeable future. The Company has experienced recurring operating losses and negative operating cash flows since inception, and has financed its working capital requirements through the recurring sale of its convertible notes and equity securities. As reflected in the accompanying condensed consolidated financial statements, the Company had a negative cash flow from operations of $2,669,014 for the period ended September 30, 2013 and accumulated deficit of $19,558,634 at September 30, 2013. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. As a result, the Company’s independent registered public accounting firm, in its report on the Company’s December 31, 2012 financial statements, has raised substantial doubt about the Company’s ability to continue as a going concern. Management is currently in the process of exploring private placements of securities by the Company to accredited investors, funds and institutional investors. Significant additional capital is needed to advance the Company’s research and development as well as providing general working capital. Management believes that current funds will be sufficient to fund operations through January 2014. There can be no assurances that sufficient subsequent funding, if any at all, will be raised by this or future offerings or that the cost of such funding will be reasonable. In light of the foregoing, management will also seek funding through short-term and long-term loans, grants and other such funds available from private and public sources established to further research in health care and advancement of science. Management continues to meet with representatives of private and public sources of funding to continue the ongoing process of capital development sufficient enough to cover negative cash flows expected in future periods and will continue to do so in the coming months. Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its majority-owned subsidiary. Intercompany transactions and balances have been eliminated in consolidation. Earnings and Loss per Share The Company’s computation of earnings per share (“EPS”) includes basic and diluted EPS. Basic EPS is measured as the income (loss) available to common stockholders divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., warrants and options) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. Income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the respective periods. Basic and diluted (loss) per common share is the same for periods in which the company reported an operating loss because all warrants and stock options outstanding are anti-dilutive. 8 A reconciliation of basic and diluted shares for the three months ended September 30, 2013 and 2012 follows: September 30, September 30, Average common shares outstanding-basic 41,317,353 Effect of dilutive securities- Warrants - - Employee and director stock options - - Average diluted shares $ $ There were no adjustments to net income (loss) required for purposes of computing diluted earnings per share. A reconciliation of basic and diluted shares for the nine months ended September 30, 2013 and 2012 follows: September 30, September 30, Average common shares outstanding-basic 39,778,101 Effect of dilutive securities- Warrants - Employee and director stock options - Average diluted shares $ $ There were no adjustments to net income (loss) required for purposes of computing diluted earnings per share. Warrants, options and other potentially dilutive securities are antidilutive and are excluded from the dilutive calculations when their exercise or conversion price exceeds the average stock market price during the period or the effect would be anti-dilutive when applied to a net loss during the period(s) presented. The following table sets forth the shares excluded from the diluted calculation for the three month periods presented as follows: September 30, September 30, Senior secured Convertible notes 5,509,769 Convertible notes-short term - Warrants 3,984,595 Employee and director stock options Total potentially dilutive shares $ $ 9 Such securities could potentially dilute earnings per share in the future. Derivative Financial Instruments The Company evaluates all of its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrumentis initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported in the consolidated statements of operations. For stock-based derivative financial instruments, the Company uses the weighted-average Black-Scholes-Merton option pricing model to value the derivative instruments at inception and on subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is evaluated at the end of each reporting period.Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. The Company had derivative liabilities in 2012 relating to purchase price adjustments on certain convertible notes and warrants issued in 2010. These agreements were modified in 2012 eliminating the reset provisions and the corresponding derivative liabilities. Fair Value of Financial Instruments Effective January 1, 2008, fair value measurements are determined by the Company’s adoption of authoritative guidance issued by the Financial Accounting Standards Board (“FASB”), with the exception of the application of the statement to non-recurring, non-financial assets and liabilities as permitted. The adoption of the authoritative guidance did not have a material impact on the Company’s fair value measurements.Fair value is defined in the authoritative guidance as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. A fair value hierarchy was established, which prioritizes the inputs used in measuring fair value into three broad levels as follows: Level1—Quoted prices in active markets for identical assets or liabilities. Level2—Inputs, other than the quoted prices in active markets, are observable either directly or indirectly. Level3—Unobservable inputs based on the Company’s assumptions. The Company is required to use observable market data if such data is available without undue cost and effort. At September 30, 2013 and December 31, 2012, the fair values of cash and cash equivalents, and accounts payable approximate their carrying values. Recently Issued Accounting Standards In January 2013, the FASB issued Accounting Standard Update (“ASU”) 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies which instruments and transactions are subject to the offsetting disclosure requirements established by ASU 2011-11. This guidance is effective for annual and interim reporting periods beginning January 1, 2013. The Company does not believe the adoption of this update will have a material effect on its financial position and results of operations. 10 On March 4, 2013, the FASB issued ASU 2013-05, “Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity” (“ASU 2013-05”). ASU 2013-05 updates accounting guidance related to the application of consolidation guidance and foreign currency matters. This guidance resolves the diversity in practice about what guidance applies to the release of the cumulative translation adjustment into net income. This guidance is effective for interim and annual periods beginning after December 15, 2013. The Company does not believe the adoption of this update will have a material effect on its financial position and results of operations. In July 2013, the FASB issued ASU No. 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Loss, or a Tax Credit Carryforward Exists. Topic 740, Income Taxes, does not include explicit guidance on the financial statement presented of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. There is diversity in practice in the presentation of unrecognized tax benefits in those instances and the amendments in this update are intended to eliminate that diversity in practice. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Early adoption is permitted. The Company does not believe the adoption of this update will have a material effect on its financial position and results of operations. Other accounting pronouncements did not or are not believed by management to have a material impact on the Company’s present or future consolidated financial statements. 3 . 2.5% SENIOR SECURED CONVERTIBLE NOTES PAYABLE Convertible notes payable consist of the following as of September 30, 2013 and December 31, 2012: September 30, December 31, 2010 Convertible Notes $ $ 2012 Convertible Notes 1,597,833 Less Valuation Discount ) ) Convertible Notes Payable, net $ $ 2010 Convertible Notes On May 13, 2010, the Company entered into a Securities Purchase Agreement with W-Net Fund I, L.P. (“W-Net”), Europa International, Inc. (“Europa”) and MKM Opportunity Master Fund, Ltd. (“MKM” and together with W-Net and Europa, the “Purchasers”), pursuant to which the Purchasers, on May 13, 2010, purchased from the Company (i) 2.5% Senior Secured Convertible Notes (the “Original Notes”) for a cash purchase price of $1,500,000, and (ii) Common Stock Purchase Warrants pursuant to which the Purchasers may purchase up to 1,908,798 shares of the Company’s common stock at an exercise price equal to approximately $0.39 per share (the “Capital Raise Transaction”), as amended. The Original Notes accrued 2.5% interest per annum with a maturity of 4 years after the closing of the Capital Raise Transaction. No cash interest payments were required, except that accrued and unconverted interest is due on the maturity date and on each conversion date with respect to the principal amount being converted, provided that such interest may be added to and included with the principal amount being converted. If there is an uncured event of default (as defined in the Original Notes), the holder of each Original Note may declare the entire principal and accrued interest amount immediately due and payable. Default interest will accrue after an event of default at an annual rate of 12%. If there is an acceleration, a mandatory default amount equal to 120% of the unpaid Original Note principal plus accrued interest may be payable. 11 The Original Notes greatly restrict the ability of the Company and AtheroNova Operations to issue indebtedness or grant liens on the Company’s or AtheroNova Operations’ respective assets without the Original Note holders’ consent. They also limit and impose financial costs on the Company’s acquisition by any third party. On May 13, 2010, the Company also entered into a Security Agreement and an Intellectual Property Security Agreement with the Purchasers and AtheroNova Operations, pursuant to which all of the Company’s obligations under the Original Notes are secured by first priority security interests in all of its assets and the assets of AtheroNova Operations, including intellectual property. Upon an event of default under the Original Notes or such agreements, the Original Note holders may be entitled to foreclose on any of such assets or exercise other rights available to a secured creditor under California and Delaware law. In addition, under a Subsidiary Guarantee, AtheroNova Operations will guarantee all of the Company’s obligations under the Original Notes. As of December 31, 2012, the outstanding balance of the notes amounted to $427,500, unpaid interest of $28,752 and unamortized note discount of $144,251. During the period ended September 30, 2013, the Company recognized interest expense of $8,075 and $80,156 to amortize the note discount. The aggregate outstanding balance, unpaid interest and unamortized note discount as of September 30, 2013 amounted to $427,500, $36,827 and $64,095, respectively. The notes are due on May 12, 2014 and have been reclassified as a current liability. 2012 Convertible Notes On July 23, 2012 current note holders notified the Company of their intention of putting the additional $1,500,000 in notes substantially in the form of the Second Amended Notes (the “2012 Notes”) in 3 tranches. The first $500,000 was put to the Company and the Company issued 2012 Notes on September 4, 2012. These 2012 Notes mature on September 3, 2016. The second tranche of $498,333 was put to the Company and the Company issued 2012 Notes on October 1, 2012. The final tranche of $500,000 was put to the Company and the Company issued 2012 Notes on October 31, 2012 for an aggregate issuance of $1,498,333. The 2012 Notes are convertible into common stock at a per share price of $0.29 per share. As the market price on the date of the issuance of the 2012 Notes ranged between $0.58 and $0.80 per share, the Company calculated a beneficial conversion feature up to the face value of the 2012 Notes in the aggregate of $1,498,333 representing the difference between the market price and the exercise price on the date of issuance. The beneficial conversion feature was recorded as a valuation discount and is being amortized over the term of the 2012 Notes. As of December 31, 2012, the outstanding balance of the notes amounted to $1,335,334, unpaid interest of $8,264 and unamortized note discount of $1,257,779. During the period ended September 30, 2013, principal on the amount of $165,000 was converted at a per share price of $0.29 into 568,965 shares of the Company’s common stock. The Company also issued 7,942 shares of its common stock with a market value of $4,765 to settle $2,303 of accrued interest relating to these notes. The issuance of these common shares resulted in an additional charge of $2,462 that has been reflected as part of interest expense in the accompanying statement of operations. Furthermore, the Company also recorded interest expense of $145,504 to expense the corresponding unamortized note discount of the converted note. During the period ended September 30, 2013, the Company recognized interest expense of $23,466 and $231,928 to amortize the note discount. The aggregate balance of the 2012 Notes outstanding, unpaid interest and unamortized note discount as of September 30, 2013 amounted to $1,170,333, $29,427 and $880,347, respectively. 12 4
